Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Liu (US 2020/0152698) which teaches an analogous device including a magnetoresistive element [0025] comprising a reference layer (55) having a magnetic anisotropy in a direction perpendicular to a film surface [0029] and having an invariable (fixed) magnetization direction; a tunnel barrier layer (50) provided on a surface of the reference layer and having a rocksalt crystal structure with a (100) texture; a recording layer (free layer (60)) provided on a surface of the tunnel barrier layer, (see figure 1) which is opposite to a surface of the tunnel barrier layer where the reference layer is provided (see figure 1), and having a magnetic anisotropy in a direction perpendicular to a film surface [0029] and having a variable (free) magnetization direction.
Liu does not specifically disclose or suggest the element/step of “the tunnel barrier layer having a rocksalt crystal structure with a (100) texture; and comprising a first free layer in immediate contact with the tunnel barrier layer and having a body-centered cubic structure with a (100) texture, and a second free layer having a body-centered cubic structure with a (110) texture or a face-centered cubic structure with a (111) texture or a hexagonal close- packed (HCP) crystal structure with a (0001) texture, and a crystal-breaking layer sandwiched between the first free layer and the second free layer; an iPMA cap layer provided on a surface of the recording layer, which is opposite to the surface of the recording layer where the tunnel barrier layer is provided, and comprising an iPMA contacting sub-layer (iPMA-cSL) in immediate contact with the second free layer of the recording layer and an iPMA metal sub-layer (iPMA-mSL), wherein the iPMA-mSL comprises a face-centered cubic (FCC) structure with a (111) texture or a hexagonal close-packed (HCP) structure with a (0001) texture, and the iPMA-cSL comprises a rocksalt crystal structure with a (111) texture or a crystal structure with a texture having a atomic arrangement of 3-fold symmetry or 6-fold symmetry and has a critical thickness, yielding a giant interfacial perpendicular magnetic anisotropy (G-iPMA) of the recording layer after a thermal annealing; and an upper-contact multilayer provided on the most top of above said layers”, as recited by the independent claim 1, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Liu does not specifically disclose or suggest the element/step of “od of manufacturing a magnetoresistive element for being used in a magnetic memory device comprising: providing a substrate; forming a bottom contact layer on the substrate; forming a reference layer having a magnetic anisotropy in a direction perpendicular to a film surface and having an invariable magnetization direction atop the bottom contact layer; forming a tunnel barrier layer atop the reference layer; forming a recording layer comprising forming a first free layer atop the tunnel barrier layer, forming a crystal-breaking layer atop the first free layer and forming a second free layer containing Co atoms atop the crystal-breaking layer, and having a giant interfacial perpendicular magnetic anisotropy (G-iPMA) and having a variable magnetization direction; forming an iPMA contact sub-layer (iPMA-cSL) atop the recording layer; forming an iPMA metal sub-layer (iPMA-mSL) having a face-centered cubic (FCC) crystal structure or a hexagonal close-packed (HCP) crystal structure atop the iPMA-cSL; forming an upper-contact multilayer atop the iPMA-mSL; and performing a thermal annealing at an elevated temperature of at least 250- degree C; wherein after the thermal annealing process, the tunnel barrier layer has a rocksalt crystal structure with a (100) texture, the first free layer has a body-centered cubic structure with a (100) texture, the second free layer has a body-centered cubic structure with a (110) texture or a face-centered cubic structure with a (111) texture or a hexagonal close-packed (HCP) crystal structure with a (0001) texture, the iPMA-cSL has a rocksalt crystal structure with a (111) texture or a crystal structure with a texture having a atomic arrangement of 3-fold symmetry or 6-fold symmetry”, as recited by the independent claim 9, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Liu does not specifically disclose or suggest the element/step of “thod of manufacturing a magnetoresistive element for being used in a spin-orbit magnetic memory device comprising: providing a substrate; forming a spin-orbit coupling layer on the substrate; forming an iPMA metal sub-layer (iPMA-mSL) having a face-centered cubic (FCC) crystal structure or a hexagonal close-packed (HCP) crystal structure atop the spin-orbit coupling layer; forming an iPMA contact sub-layer (iPMA-cSL) atop the iPMA-mSL; forming a recording layer comprising forming a first free layer containing Co atoms atop the iPMA-cSL, forming a crystal-breaking layer atop the first free layer and forming a second free layer atop the crystal-breaking layer, and having a giant interfacial perpendicular magnetic anisotropy (G-iPMA) and having a variable magnetization direction; forming a tunnel barrier layer atop the recording layer; forming a reference layer having a magnetic anisotropy in a direction perpendicular to a film surface and having an invariable magnetization direction atop the tunnel barrier layer; forming an upper-contact multilayer atop the reference layer; and performing a thermal annealing at an elevated temperature of at least 250- degree C; wherein after the thermal annealing process, the tunnel barrier layer has a rocksalt crystal structure with a (100) texture, the second free layer has a body-centered cubic structure with a (100) texture, the first free layer has a body-centered cubic structure with a (110) texture or a face-centered cubic structure with a (111) texture or a hexagonal close-packed (HCP) crystal structure with a (0001) texture, the iPMA-cSL has a rocksalt crystal structure with a (111) texture or a crystal structure with a texture having a atomic arrangement of 3-fold symmetry or 6-fold symmetry”, as recited by the independent claim 15, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/